Case 3:18-cr-00031-RLY-MPB Document 49 Filed 09/30/19 Page 1 of 1 PageID #: 127



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             EVANSVILLE DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
                            Plaintiff,           )
                                                 )
                       v.                        )     No. 3:18-cr-00031-RLY-MPB
                                                 )
 JOHN P. HONNIGFORD,                             ) -01
                                                 )
                            Defendant.           )

                        Courtroom Minutes for September 30, 2019
                         Before the Hon. Richard L. Young, Judge

        Comes now the government by AUSA Todd Shellenbarger, the defendant appears
 in person and by retained counsel for the Change of Plea hearing set this date.

        The court determines the defendant is not under the influence of alcohol or drugs.

      The court reads the Indictment and advises the defendant of his rights and the
 maximum and minimum penalties.

        The government establishes a factual basis for the plea. The defendant pleads
 guilty as charged. The court finds the defendant fully competent and capable of entering
 an informed plea and now adjudges the defendant guilty.

        Sentencing of the defendant is set for JANUARY 15, 2020 at 11:00 a.m. in Room
 301.

        The defendant is released on conditions previously imposed.




 Distribution to all counsel of Record
